ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 6/30/2022  have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1 - 15.
Specifically, the Applicant has changed the scope by narrowing the language by adding "before delivery of a radiation therapy dose to the patient".
Furthermore, the Examiner would like to notified the Applicant on 7/6/2022 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Mostafavi et al (U.S. Patent No. 9,232,928, hereafter referred to as Mostafavi).
 
However, when reviewing the case, the Examiner suggest to the Applicant to focus on the novelty on what the system performs prior to the delivery of radiation therapy.
 

/ONEAL R MISTRY/
Examiner, Art Unit 2665